Citation Nr: 0402108	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for PTSD had not been received, 
and denied his claim for this benefit.  The veteran filed a 
timely appeal to this adverse determination.

The veteran testified via videoconference at a hearing in 
July 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The merits of the veteran's claim for service connection for 
PTSD will be addressed in the REMAND section immediately 
following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  In a February 1987 rating decision, the RO originally 
denied the appellant's claim for service connection for PTSD; 
this decision was subsequently confirmed and continued in a 
rating decision dated in November 1987, and affirmed by the 
Board in a decision dated in June 1988.

3.  The evidence received since the time of the Board's June 
1988 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

CONCLUSIONS OF LAW

1.  The June 1988 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the June 1988 Board decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim to reopen in this case after that 
date, in March 2001.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in September 2002, in the statement of the 
case (SOC) issued in January 2003, at the time of a hearing 
held via videoconference before the undersigned in July 2003, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, post-service private treatment records and 
examination reports, VA outpatient treatment notes and 
examination reports, including individual and group 
psychotherapy notes, and several personal statements made by 
the veteran and family members of the veteran in support of 
his claim.  The veteran testified at a hearing held via 
videoconference before the undersigned in July 2003, and a 
transcript of the veteran's testimony has been associated 
with the claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

As an additional procedural matter, the Board notes that the 
VCAA also amended 38 C.F.R. § 3.156(a), which defines "new 
and material evidence" for VA adjudication purposes.  
However, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a February 1987 rating decision, the RO initially denied 
the veteran's claim for service connection for PTSD on the 
basis that the record did not contain a definitive diagnosis 
of PTSD, and that the veteran has alleged only nonspecific 
stressors which had not been verified.  Evidence considered 
at the time of this decision included the veteran's service 
medical records and service personnel records, VA discharge 
summaries reflecting hospitalization in April 1986, from May 
1986 to June 1986, and from July 1986 to August 1986, and the 
reports of VA examinations conducted in June 1986 and 
December 1986. 

A subsequent RO rating decision in November 1987 confirmed 
and continued the RO's denial of service connection for PTSD.  
The only new evidence considered at that time was a VA Form 
1-646, Statement of Accredited Representative in Appealed 
Case, received by VA from the veteran's service 
representative in November 1987.

The RO's denial was then affirmed in a June 1988 Board 
decision.  Evidence considered at the time of this Board 
decision included the same evidence considered by the RO in 
its February 1987 and November 1987 rating decisions.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in June 1988.  The 
June 1988 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1988 Board 
decision includes the following items:  a VA discharge 
summary reflecting psychiatric hospitalization in November 
1988; psychiatric progress notes from Pathways, a private 
facility, dated from April 1997 to December 1999; the report 
of a psychiatric consultation by Anthony Smartnik, M.D., a 
psychiatrist in private practice, dated in March 2000; VA 
outpatient treatment notes dated from November 2000 to June 
2002, including numerous session notes from individual and 
group psychotherapy sessions at a VA mental health clinic; 
and statements from several relatives of the veteran received 
in June 2001.  The Board observes that these records contain 
numerous diagnoses of PTSD, and several medical statements 
relating this diagnosis to the inservice stressors the 
veteran reportedly experienced while serving in Vietnam.  The 
Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent only, the appeal is allowed.


REMAND

In reviewing the veteran's claim for service connection for 
PTSD, the Board observes that, as discussed above, the record 
established a current diagnosis of PTSD which has been linked 
by medical professionals to the veteran's reported inservice 
stressors in Vietnam.  The only remaining issue to be 
addressed is whether the veteran's claimed inservice 
stressors themselves have been verified.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain other records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as "wheel vehicle 
mechanic," which is not a specialty which is, on its face, 
indicative of a combat role.  Moreover, the veteran's service 
records, including the service personnel records contained in 
the veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.  

In this regard, the Board observes that the veteran has 
submitted several statements and provided testimony regarding 
the claimed inservice stressor which he believes caused his 
PTSD.  He reports that he participated in the TET 
counteroffensive in Pleiku during February 1968, at which 
time he was assigned to the motor pool, conducting perimeter 
sweeps and guard duty.  He asserts that his unit came under 
enemy mortar and rocket attack almost nightly, and that on 
one occasions the "hooch" next to his was flattened by 
enemy mortar.  He also reports that on one occasion his base 
camp was nearly overrun, and he saw the enemy penetrate the 
perimeter of his base camp, at which time he witnessed 
soldiers on guard duty being killed by the enemy.  He states 
that he was on constant alert, and always carried his weapon 
due to the volatile nature of the situation.

A review of the veteran's service personnel records indicates 
that the veteran was in Vietnam from January 6, 1968 to 
January 5, 1969, and that he served in the Army with Company 
A, 4th Supply and Transport Battalion, 4th Infantry Division.  
These records also confirm that the veteran participated in 
the TET Counteroffensive.  The Board observes that the TET 
Counteroffensive occurred from January 30, 1968 to April 1, 
1968, which corresponds to the time period discussed by the 
veteran.  The Board finds that, in this case, official unit 
records and unit histories, to particularly include 
Operational Reports-Lessons Learned, may offer confirmation 
that the veteran's unit came under enemy mortar and rocket 
attack while stationed in Pleiku during the TET 
Counteroffensive during the months of February and/or March 
1968.  

In addition, the Board observes that the veteran's service 
personnel records also show that the veteran participated in 
the Vietnam Counteroffensive, Phase III, which took place 
from June 1, 1967 to January 29, 1968.  Since the veteran was 
in Vietnam from January 6, 1968 to the end of this campaign 
on January 29, 1968, the Board finds that records for the 
veteran's unit for the month of January 1968 may also serve 
to verify the veteran's assertions of combat.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the United 
States Armed Services Center for Unit 
Records and Research (USASCURR) and 
request official unit records and 
histories for Company A, 4th Supply and 
Transport Battalion, 4th Infantry 
Division during January, February and 
March 1968, to include any available 
Operational Reports-Lessons Learned.  Any 
documents obtained should be associated 
with the veteran's claims folder.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should then 
readjudicate the veteran's claim for 
service connection for PTSD, giving due 
consideration as to whether the 
information obtained pursuant to the 
preceding action paragraph serves to 
verify the veteran's reported inservice 
stressors.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



